Rule 410.     Real Property Actions

       (a)    In actions involving title to, interest in, possession of, or charges or liens

upon real property, original process shall be served upon the defendant in the manner

provided by Rule 400 [et seq] et seq.

       (b)(1) If in an action involving an interest in real property the relief sought is

possession or mortgage foreclosure, original process also shall be served upon any

person not named as a party who is found in possession of the property. The sheriff

shall note the service in the return.

       (2)    If the relief sought is possession, the person so served shall thereupon

become a defendant in the action. Upon praecipe of the plaintiff the prothonotary shall

index the name of the person found in possession as a party to the action.

       (3)    If the relief sought is mortgage foreclosure, the person so served shall not

thereby become a party to the action.

       (c)    If service is made pursuant to an order of court under Rule 430(a), the

court shall direct one or more of the following methods of service:

              (1)    publication as provided by Rule 430(b),

              Note: See Rule 1064 for additional requirements for service of
              original process by publication for actions to quiet title
              involving subsurface mineral rights.
              (2)    posting a copy of the original process on the most public part of the

       property,

              (3)    registered mail to the defendant’s last known address, and

              (4)    such other methods, if any, as the court deems appropriate to give

       notice to the defendant.

                                           ***
Rule 430.     Service Pursuant to Special Order of Court. Publication

       (a)    If service cannot be made under the applicable rule the plaintiff may move

the court for a special order directing the method of service. The motion shall be

accompanied by an affidavit stating the nature and extent of the investigation which has

been made to determine the whereabouts of the defendant and the reasons why service

cannot be made.

              Note: A sheriff’s return of ‘‘not found’’ or the fact that a defendant
              has moved without leaving a new forwarding address is insufficient
              evidence of concealment. Gonzales v. Polis, [238 Pa. Super. 362,]
              357 A.2d 580 (Pa. Super. 1976). Notice of intended adoption
              mailed to last known address requires a ‘‘good faith effort’’ to
              discover the correct address. Adoption of Walker, [468 Pa. 165,]
              360 A.2d 603 (Pa. 1976).

                      An illustration of a good faith effort to locate the defendant
              includes (1) inquiries of postal authorities including inquiries
              pursuant to the Freedom of Information Act, 39 C.F.R. Part 265, (2)
              inquiries of relatives, neighbors, friends, and employers of the
              defendant, [and] (3) examinations of local telephone directories,
              courthouse records, voter registration records, local tax records,
              and motor vehicle records, and (4) a reasonable internet search.

                    See Rule 1064 for additional requirements for service of
              original process by publication for actions to quiet title
              involving subsurface mineral rights.


       (b)(1) If service of process by publication has been authorized by rule of civil

procedure or order of court, the publication shall be by advertising a notice of the action

once in the legal publication, if any, designated by the court for the publication of legal

notices and in one newspaper of general circulation within the county. The publication

shall contain the caption of the action and the names of the parties, state the nature of

the action, and conclude with a notice substantially in the following form:



                                             2
                                            NOTICE

        If you wish to defend, you must enter a written appearance personally or by
attorney and file your defenses or objections in writing with the court. You are warned
that if you fail to do so the case may proceed without you and a judgment may be
entered against you without further notice for the relief requested by the plaintiff. You
may lose money or property or other rights important to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER.

     IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.


                            --------------------------------------------------------------------------------
                            (NAME)

                            --------------------------------------------------------------------------------
                            (ADDRESS)

                            --------------------------------------------------------------------------------
                            (TELEPHONE NUMBER)

              Note: The office shall be that designated by the court under Rule
              1018.1(c).


       (2)    When service is made by publication upon the heirs and assigns of a

named former owner or party in interest, the court may permit publication against the

heirs or assigns generally if it is set forth in the complaint or an affidavit that they are

unknown.

                                               ***




                                                 3
Rule 1064.   Service

      [Rescinded.]        In actions involving subsurface mineral rights, if the

plaintiff seeks to serve original process by publication pursuant to Rule 430 and

obtains actual knowledge of a last known address of the defendant outside the

county in which the property is located, the plaintiff shall explain in the affidavit

required by Rule 430(a) the search for the defendant in that locale.


             Note: For service of original process, [see] see Rule 410
             governing service in actions involving real property. See Rule 430
             for additional requirements for service of original process by
             publication.




Rule 1065.   Specific Averments

      (a)    Except as provided in subdivision (b), [T]the plaintiff shall describe the

land in the complaint.

      (b)    In an action to quiet title involving subsurface mineral rights, the

complaint shall describe the land by attaching:

             (1)    a summary of the abstract of the mineral title, or the full

      abstract of the mineral title if the title documents are not available in the

      courthouse records, and

             (2)    a statement of acreage involved that includes a metes and

      bounds description, if available, or other description sufficient to identify

      the subject land.




                                          4